DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 29-33, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holloway et al. (US 9,049,247).
In regard to claim 21, Holloway disclosed a system, comprising:
at least one data processor; and
at least one memory storing instructions which, when executed by the at least one data processor, cause the at least one data processor to at least:
generate a file including a function and a first value, the first value determined based at least on an identifier of a resource, and the file including the first value instead of a plaintext value; and Holloway 22, lines 64-65, first value is a hash of the domain and a salt value
send the file including the function and the first value to at least enable a determination of whether to bypass a proxy server when accessing the resource. Holloway col. 22 line 51 – col. 23 line 10
In regard to claim 22, Holloway disclosed in response to being invoked by a web browser at one or more clients, the function is configured to determine a second value based on a plaintext input received from the web browser, and wherein the plaintext input identifies a resource being accessed by the web browser. Holloway col. 22 line 51 – col. 23 line 10
In regard to claim 23, Holloway disclosed the first function is configured to output, based at least on a match between the second value and the first value, a first indication to access the resource through the proxy server or a second indication to bypass the proxy server when accessing the resource. Holloway col. 22 line 51 – col. 23 line 10
In regard to claim 29, Holloway disclosed the file is published to a server for retrieval by the web browser, or generated and sent to the web browser in response to the web browser retrieving the file. Holloway col. 22 line 51 – col. 23 line 10, file is customer bypass cookie
In regard to claim 30, Holloway disclosed the first value is determined based on a concatenation of the identifier and a salt. Holloway 22, lines 64-65, first value is a hash of the domain and a salt value
	Claim 31 is rejected for substantially the same reasons as claim 21.
	Claim 32 is rejected for substantially the same reasons as claim 22.
	Claim 33 is rejected for substantially the same reasons as claim 23.
	Claim 39 is rejected for substantially the same reasons as claim 30.
	Claim 40 is rejected for substantially the same reasons as claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 25, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloway in view of Kiss et al. US 2019/0306068).
In regard to claim 24, Holloway failed to disclose the first indication includes an Internet Protocol address and a port number of the proxy server through which to access the resource.  However, Kiss disclosed an Internet Protocol address and a port number of the proxy server through which to access the resource.  Kiss, [0008]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to disclose the IP address and port number for accessing a proxy in Holloway in order to access Holloway’s proxy server and determine whether to bypass the proxy server.
In regard to claim 25, Holloway failed to disclose the identifier includes a uniform resource locator and/or a host identifier of the resource.  However, Kiss disclosed a host identifier of the resource.  IP address, Kiss, [0008]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to disclose the IP address and port number for accessing a proxy in Holloway in order to access Holloway’s proxy server and determine whether to bypass the proxy server.
	Claim 34 is rejected for substantially the same reasons as claim 24.
	Claim 35 is rejected for substantially the same reasons as claim 25.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,005,926. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader recitation of the claims in the ‘926 patent.
Allowable Subject Matter
Claims 26-28 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445